446 So.2d 235 (1984)
Francisco E. HERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 83-1630.
District Court of Appeal of Florida, Third District.
March 6, 1984.
Bennett H. Brummer, Public Defender and Levine, Finger & Zenobi, Miami, and Jay L. Levine, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Randi B. Klayman, Asst. Atty. Gen., for appellee.
Before HENDRY, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
Finding no error in the admission of defendant's confession, his convictions on five counts of attempted robbery with a firearm and one count of attempted third-degree murder with a firearm are affirmed. See Barnason v. State, 371 So.2d 680 (Fla. 3d DCA 1979), cert. denied, 381 So.2d 764 *236 (Fla. 1980). Despite the defendant's argument to the contrary, the record does not reflect that the sentence imposed by the trial court after the trial of the case, although more severe than that discussed before trial, was imposed to penalize the defendant for exercising his right to be tried upon the offenses charged. Instead, the record reflects that it was not until the trial of the case that the trial court became aware of the outrageousness of the defendant's conduct, and not until the receipt of a pre-sentence investigation report that the trial court learned that the defendant affirmatively denied his involvement with the crimes, which denial, deemed by the trial court to be untruthful, could be taken into account in imposing a harsher sentence. See United States v. Grayson, 438 U.S. 41, 98 S.Ct. 2610, 57 L.Ed.2d 582 (1978); Hector v. State, 370 So.2d 447 (Fla. 1st DCA 1979). We must, however, order that the three-year minimum terms of imprisonment imposed pursuant to Section 775.087(2), Florida Statutes (1981), on Counts 2 and 7 be modified to run concurrently with each other and with the three-year minimum term imposed on Count 1, these offenses all arising in the course of a single criminal transaction. See Palmer v. State, 438 So.2d 1 (Fla. 1983).
Affirmed; remanded for modification of sentence.